EXE L~TIXBRNEY             GENERAL,
                             OF-XAS
                          AUSTIN,TEXAR      7S7ll
C~PAWPORP,c. MAxcc4M
 Ax-rORNEY GENERA%

                           February17, 1971

     lion,Roy Pickett                     @dniOn NO.   M-792
     County Attorney
     Martin County                        Re:    The validity of the
     Sfanton, Texas 79782                        appointmentof jury
                                                 commissionersby a
                                                 county judge who is
                                                 a party in a case
                                                 pending in county
                                                 court end the re-
                                                 sultant validity of
                                                 the selection of
                                                 juror8 by euch
     Dear Mr. Pickett:                           commissioners.
          In your recent opinion request addressed to this office,
     you stated the following facts and circumstances:
                "The present County Judge of Martin County was.
           elected in November, 1970 and took office January 1,
           1971.
                "During the month of November, 1970 and before
           the present judge took office, Texas Electric Service
           Company filed with the county judge a number of suits
           in condemnationto secure right-of-wayfor a electric
           transmissionline. One of the condemnees is the pre-
           sent judge.
               "Commissionerswere appointed by the past County
          Judge and awards made during the month of Decembek,
          1970. Texas Electric Service Company objected to the
          awards and the matter is pending in County Court.
                "I em not concerned about the CondemnationSuit,
           or the aonointmentof a Special Judge to hear that
           suit. I em concerned about the validity of Jury Panels




                                 -3850-
Honorable Roy Pickett, page 2           (M-792)


     for criminal trials selected by a Jury Commis-
     sion which might be void."
     You then pose the following questions:
         "(Where) a county judge (is) disqualifiedunder
    the provisions of Section 11, Article V of the Consti-
    tution, and Article 15, V.A.C.S. to sit in the case
    pending in his court. Is he likewise disqualifiedto
    appoint a jury commissionto select jury lists from
    which a jury will be seated to try the case in which
    the judge is disqualifiedto sit?
          "Are all jury panels selected by the jury commis-
     sion void, even as to those cases in which the judge
     is not disqualifiedto sit?"
     Article 2109, Vernon's Civil Statutes authorizes the
appointmentof court jury commissionersand provides in
pertinent part as follows:
         "The county court shall, at its first term after
    the last day of December and the last day of June of
    each year, appoint three jury commissionersfor said
    court, having the same qualificationsas jury commis-
    sioners for the district court. The same proceedings
    shall be had in the county court by its officers end
    said commissionersto procure jurors as are required
    by this title for similar proceedings in the district
    court, except as modified by the provisions of this
    Article.
              ,I
                   .   .   .


          "2. To select jurors. -- Said commissionersshall
     select jurors for all the terms of the county court to
     be held within six months after the adjournmentof the
     first week of said court after the dates first named.
     The county judge shall designate the number of jurors
     to be so selected for each term and week."




                               -3851-
  .    1




Honorable Roy Pick&t, page 3       (M-792)


     Jury commissioners,like the county judge, ape officers~
of the court. Hill v. State, 157 S.W.2d,369 (Tex.Crim. 1942,
reversed on other grounds, J 6 U.S. 400).
     It has been held that interest in a pending suit does not
disqualify a jury commissionernor does it invalidate the
selection of jurors by the commissioners. Whittle v. State,
66 S;W. 771 (Tex.Crim.1902);~Walkerv. State,'2b7 S W 9a
(Tex.Crim.1925); Shacklett v. Naylor, 3% S.W.2d 95; {Tex.
Civ.App. 1962, no writ) Moreover, a challenge to the array
or panel of jurors sele&ed for a criminal case would not
be sustainedunless it can be shown that the commissioners
selected the jurors with the intent that a conviction or an
acquittal be secured. Walker v. State, supra; Article 35.07,
Code of Criminal Procedure.
     Accordingly,the fact that the county judge is a defend-
ant Inca suit pending in the county court which may require
a jury, does not render void the appointment of juror com-
missioners by~the judge rthe    selection of jurors by the
commissioners,
     We express no opinion on whether the appointmentof
jury commissionersin December of 1970 for apparent service
in 1971 complies with the selection requirementsof Article
2109.
                     SUMMARY
           Jury enels selected by jury commissioners
      appointed %y a county judge who has an interest in
      a pending case in county court are not void end the
      rr;;;.axe not disqualifiedto serve on county Court
       u    .




                                     General of Texas
Prepared by Lenny F. Zwiener
Assistant Attorney General



                          -3852-
                                              L   .




Honorable Roy Pickett, page 4       (M-792)


APPROVED:
OPINION COMMITTEE
K6rnS Taylor, Chairmen
W. E. Allen, Co-Chairman
Gordon Cass
Jack Sparks
36hr~Reese
S. J. Aronson
MEXDE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOIX WRITE
First Assistant




                           -3853-